MEMORANDUM ***
Yvonne M. Reidy appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s denial of Reidy’s application for Title II Social Security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
The ALJ’s findings were supported by substantial evidence. See id. at 1098. To *869the extent that the ALJ resolved ambiguous or conflicting medical opinions, his reasoning was specific and legitimate. See Andrews v. Shalala, 53 F.3d 1035, 1040 (9th Cir.1995).
We decline to consider Reidy’s contention that the ALJ propounded an incomplete hypothetical question to the vocational expert because she failed to raise this issue before the ALJ or the Appeals Council. See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.